DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 8 are 17 objected to because of the following informalities:  the 'w' in "Wherein" should be lowercase in claim 8 and claim 17 appears to be a word-for-word duplicate of claim 16.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-5, 8-15 and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “a drain of said NMOS-type power switching transistor is connected to said discharging resistor” and then “a terminal of the discharging resistor is connected to the anode of the DC-link capacitor, and the other terminal is connected to the drain of the power switch transistor”. The second recitation of the connection between the discharging resistor and the transistor is redundant at best, but leads to 
Furthermore, claim 2 recites “a source is connected to a cathode of said DC-link capacitor, and a gate is connected to said first switch”. “A source” and “a gate” should be specified to be of the power switching transistor.
Claim 4 recites “an anode of said voltage stabilizer is connected to the negative voltage terminal of said DC bus”. However, “voltage stabilizer” is not a term of art, and would not indicate a particular structure. Applicant appears to be referring to a diode by “voltage stabilizer”. While Applicant is entitled to be their own lexicographer, the language “an anode of” implies that the structure of the “voltage stabilizer” has already been recited. Examiner suggests either replacing the term “voltage stabilizer” with “diode” or clarifying prior to the recitation at issue that the “voltage stabilizer” has “an anode”.]
Claim 7 recites “said driving module”. However, no “driving module” is recited in claim 7 prior to this recitation nor in claim 1 from which claim 7 depends. Therefore, the limitation lacks proper antecedent basis.
Claim 9 recites “said second switch”. However, no “second switch” is recited in claims 1 or 7, from which claim 9 depends. As such the limitation lacks proper antecedent basis. For the purpose of examination, Examiner is interpreting  “said second switch” as “a second switch”.
, which is used for implementing the turn-on and turn-off between said DC-link capacitor”. When “which” is used after a comma, it should refer to the immediately preceding term. Here, it is not clear which term the “which” is referring to since the “DC-link capacitor” wouldn’t make sense as the reference. Examiner suggests amending the claim to clarify the reference. Claim 10 recites “said power converting module in said driving apparatus is connected to said electric control apparatus and said electric motor respectively, which is used for receiving a power output instruction sent by said electric control apparatus” and is rejected for the same reasons. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 5 recites as one alternative limitation merely "a voltage divider resistor", however, this is already recited in claim 4. Thus, according to its broadest reasonable interpretation, claim 5 fails to further limit claim 4. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 6-11, 13 15 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Viancino et al. US PGPUB 2013/0207619.
Regarding claim 1, Viancino discloses an active discharging module of an electric car [abs.; figs. 1 & 3], wherein said active discharging module comprises: 
a discharging subcircuit, which is connected in parallel with a DC-link capacitor of said electric car [fig. 3, discharge transistor TD and dissipation resistor R_e connected in parallel to capacitor C_filter; par. 24]; said discharging subcircuit including a discharging resistor and a power switching transistor which are connected in series [fig. 3, discharge transistor TD and dissipation resistor R.sub.e]; said discharging resistor 
a first switch, which is connected to an actuating apparatus of said electric car and said power switching transistor respectively [fig. 3, control transistor TC (an actuating apparatus of the electric vehicle) is connected to control unit 12 via the phototransistor  OT (a first switch) and to isolation switch 10; pars. 23, 26-27 & 29]; said first switch being used for implementing the turn-off of said power switching transistor after said actuating apparatus has been turned on, as well as implementing the turn-on of said power switching transistor after said actuating apparatus has been turned off [pars. 23, 26-27, 33-34 and 40; the phototransistor when conducting (on) implements the turn off of the discharge transistor and when off (isolated) implements the turn on of the discharge transistor].
Regarding claim 2, Viancino discloses wherein, said power switching transistor comprises an NMOS-type power switching transistor [fig. 3, TD is an NMOS]; a drain of said NMOS-type power switching transistor is connected to said discharging resistor [fig. 3, the drain of TD is connected at the positive rail to one terminal of R_D], a source is connected to a cathode of said DC-link capacitor [fig. 3, the source of TD is connected to a cathode of C_filter at least when the relay 10 is closed, or always if C_filter is connected with reverse polarization, Viancino doesn’t specify], and a gate is connected to said first switch [fig. 3, the gate is connected to phototransistor OT through C_safe]; and 

Regarding claims 6 and 13, Viancino discloses wherein said discharging subcircuit further comprises a first connector [fig. 3, cables 6 connect the discharge device 11 to the storage system 5]; and 
said first connector comprises a plurality of terminals connected in series: one of said terminals is connected to said discharging resistor one of said terminals is connected to said power switching transistor, and one of said terminals is connected to the anode of said DC-link capacitor [fig. 3, cables 6 when connected via the relay 10 has two terminals in series, both of which connect to discharge resistor R.sub.e, C_filter and transistor T_D].
Regarding claims 7 and 15, Viancino discloses a driving apparatus of an electric car comprising a power converting module [fig. 1, electronic power converter 3 and discharge device 11 of electric vehicle 1; pars. 17-18, 22 & 24], wherein said driving module comprises said active discharging module according to claim 1 [see claim 1; fig. 1, electronic power converter 3 and discharge device 11 of electric vehicle 1]; said active discharging module is connected in between a positive voltage terminal and a 
wherein said discharging subcircuit in said active discharging module is connected in parallel with a DC-link capacitor of said power converting module [see claim 1]; and 
said first switch in said active discharging module is connected to an actuating apparatus of said power converting module [see claim 1].
Regarding claim 8, Viancino discloses wherein said driving apparatus further comprises a second switch [fig. 3, relay 10]; and 
wherein one terminal of said second switch is connected to the positive voltage terminal of said DC bus [fig. 3], the other terminal being connected to the anode of said DC-link capacitor [fig. 3, at least one terminal of relay 10 is connected to the anode of C_filter], which is used for implementing the turn-on and turn-off between said DC-link capacitor and the positive voltage terminal of said DC bus [fig. 3]; wherein the cathode of said DC-link capacitor being connected to the negative voltage terminal of said DC bus [fig. 3, at least when the relay 10 is closed the cathode of said DC-link capacitor is connected to the negative voltage terminal of said DC bus, either directly or through relay 10 depending on the polarity of C_filter].
Regarding claims 9 and 18, Viancino discloses wherein said second switch in said driving apparatus comprises a contactor [fig. 3].
Regarding claims 10 and 19-20, Viancino discloses an electric drive system of an electric car, said electric drive system comprising an electric control apparatus, an electric motor, and a transmission apparatus [pars. 17-18 and 23; figs. 1-3, electric 
said power converting module in said driving apparatus is connected to said electric control apparatus [fig. 1; par. 23; the control unit 12 controls operation of the entire electric system, including power converter 3] and said electric motor respectively [fig. 1; par. 23; the control unit 12 controls operation of the entire electric system, including electric motor 2], which is used for receiving a power output instruction sent by said electric control apparatus, and driving said electric motor to put the transmission apparatus in action; wherein the transmission apparatus is used to drive a mechanical component of the electric car to be actuated [pars. 17-18 and 23; this is how an electric vehicle works]; and 
the first switch of said active discharging module in said driving apparatus is connected to said electric control apparatus [fig. 3, TD is connected to 12 through intervening components].
Regarding claim 11, Viancino discloses an electric car comprising a power battery, a power battery output interface [figs. 1 & 3; power battery 5 connected via some interface to cables 6 and on to the electric drive system and motor 2], wherein said electric car comprises said electric drive system according to claim 10 [see claim 10]; 
wherein the power converting module of said driving apparatus in said electric drive system is connected to said power battery output interface [fig. 1, 3 connected to 5], which is used for performing power conversion for a DC source output by said power battery [pars. 17-18].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3-5, 12, 14 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Viancino et al. US PGPUB 2013/0207619 in view of Lian US PGPUB 2016/0276854.
Regarding claims 3 and 12, Viancino discloses wherein, said first switch comprises a transistor [fig. 3, phototransistor OT],
wherein a collector of said transistor is connected to the anode of said DC-link capacitor and said power switching transistor respectively [fig. 3, the collector of the phototransistor is connected to the anode of C_filter, at least when the relay 10 is closed]; 
an emitter of said NPN-type digital triode is connected to a negative voltage terminal of the DC bus [fig. 3, the emitter of the phototransistor is connected to the negative rail];
; and a gate of said NPN-type digital triode is connected to said actuating apparatus [fig. 3, the gate of the phototransistor is connected to the control transistor TC].
Viancino does not explicitly disclose the transistor is an NPN-type digital triode.

It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify Viancino to further include  the transistor is an NPN-type digital triode since it has been held that the simple substitution of one known element for another to obtain predictable results is obvious. Agrizap, Inc. v. Woodstream Corp., 520 F.3d 1337, 86 USPQ2d 1110 (Fed. Cir. 2008)
Regarding claim 4, Viancino discloses wherein, 
said active discharging module further comprises a triggering subcircuit which is used for triggering the turn-on of said power switching transistor [fig. 3]; said triggering subcircuit comprises a voltage divider resistor and a voltage stabilizer which are connected in series [fig. 3, R_down in series with capacitor C_safe]; 
wherein one terminal of said voltage divider resistor is connected to the anode of said DC-link capacitor [fig. 3, one terminal of R_down is connected to the anode of C_filter at least when the relay 10 is closed] , and the other terminal is connected to a cathode of said voltage stabilizer and the collector of said NPN-type digital triode respectively [fig. 3]; and 
an anode of said voltage stabilizer is connected to the negative voltage terminal of said DC bus [fig. 3, C_safe is connected to the negative rail via R_down].
Regarding claim 5, Viancino discloses wherein said triggering subcircuit comprises a voltage divider resistor [fig. 3, R_down] or a plurality of voltage divider resistors connected in series.
Regarding claim 14, Viancino discloses wherein said discharging subcircuit further comprises a first connector [fig. 3, cables 6 connect the discharge device 11 to the storage system 5]; and 
said first connector comprises a plurality of terminals connected in series: one of said terminals is connected to said discharging resistor one of said terminals is connected to said power switching transistor, and one of said terminals is connected to the anode of said DC-link capacitor [fig. 3, cables 6 when connected via the relay 10 has two terminals in series, both of which connect to discharge resistor R.sub.e, C_filter and transistor T_D].
Regarding claims 16-17, Viancino discloses a driving apparatus of an electric car comprising a power converting module [fig. 1, electronic power converter 3 and discharge device 11 of electric vehicle 1; pars. 17-18, 22 & 24], wherein said driving module comprises said active discharging module according to claim 1 [see claim 1; fig. 1, electronic power converter 3 and discharge device 11 of electric vehicle 1]; said active discharging module is connected in between a positive voltage terminal and a negative voltage terminal of the DC bus of said power converting module [fig. 1, both 11 and 3 connected to the same positive/negative rails]; 
wherein said discharging subcircuit in said active discharging module is connected in parallel with a DC-link capacitor of said power converting module [see claim 1]; and 
said first switch in said active discharging module is connected to an actuating apparatus of said power converting module [see claim 1].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID V HENZE-GONGOLA whose telephone number is (571)272-3317.  The examiner can normally be reached on M to F, 9am to 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID V HENZE-GONGOLA/Primary Examiner, Art Unit 2859